DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
Claims 1-7 are pending in this application.
Claims 1 and 5 are amended.
Claims 6-7 are newly added.
Claims 1-7 are presented for examination. 

Response to Arguments/Amendments
Applicant’s amendments and arguments, filed on 7 July 2022, with respect to the rejection under 35 USC 101 has been fully considered and has been dropped. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Publication 2018/0174446 A1) in view of Nakamura (US Publication 2019/0031207 A1). 
Regarding claim 1, Wang teaches an information processing method comprising: acquiring a condition, using a sensor, that is likely to cause a traffic violation of excessive speed, stop sign violation, ignoring of a traffic light, or reverse run, the condition being derived for a relevant site where the traffic violation occurred in the past (Wang: Para. 15, 58, 60, 131; crowdsource new traffic data from any of a plurality of users through remote computing devices; any historical citation information currently available, the user's identified location and present time; detect traffic regulation violations, including speeding, vehicles going through a red traffic light), determining, using a processor, the condition is likely to cause the traffic violation of excessive speed, the stop sign violation, the ignoring of the traffic light, or the reverse run based on the acquired condition derived for the relevant site (Wang: Para. 17, 60, 131; provide a reason for a potential traffic violation and/or a recommendation for avoiding the potential traffic violation applicable to a user based on the user's type during the user's approach to an intended location; detect traffic regulation violations, including speeding, vehicles going through a red traffic light), and communicating alert information before the relevant site is arrived at, when a traveling situation and/or a driver of a vehicle traveling toward the relevant site meets the condition that is likely to cause a the traffic violation (Wang: Para. 0116, Fig. 6; send the alert to a mobile device when it indicates the mobile device is traveling towards a location with potential or previous violations and also sends alerts in advance within a preset and/or predetermined distance).
Wang doesn’t explicitly teach wherein, when the traffic violation is excessive speed. stop sign violation, or ignoring of the traffic light, even if the traveling situation and/or the driver of the vehicle traveling toward the relevant site meets the condition that is likely to cause the traffic violation, the alert information is not communicated if the vehicle has not caused the traffic violation during a travel of a predetermined distance or greater as far as a current position.
However, Wang is deemed to disclose an equivalent teaching. Wang provides customization for how or when an alert is sent (Wang: Para. 57). The alert would not be displayed if the user travels the same area as a daily commute (Wang: Para. 67) which is an example of an alert not being sent even though the site meets the condition for an alert. Wang includes grouping of high risk or low risk drivers, where the low risk driver would not get all the alerts that a high risk driver would receive (Wang: Para. 98). The high risk drivers would be the drivers that have a significant history of traffic violations. The low risk driver group is a driver that has not caused a traffic violation recently, thus would not see the alert. The low risk driver would not have caused a traffic violation a range before the alert site, therefore would not receive the alert.
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have not send an alert for the vehicle that hasn’t committed a traffic violation for a predetermined distance from the current position in order to notify of a potential traffic violation based on the user location and user particular traffic data (Wang: Para. 14).  
Wang doesn’t explicitly teach when the traffic violation is reverse run, if the traveling situation and/or the driver of the vehicle traveling toward the relevant site meets the condition that is likely to cause the traffic violation, the alert information is communicated, regardless of whether the vehicle has caused the traffic violation or not during a travel of a predetermined distance or greater as far as a current position.
However Nakamura, in the same field of endeavor, teaches when the traffic violation is reverse run, if the traveling situation and/or the driver of the vehicle traveling toward the relevant site meets the condition that is likely to cause the traffic violation, the alert information is communicated, regardless of whether the vehicle has caused the traffic violation or not during a travel of a predetermined distance or greater as far as a current position (Nakamura: Para. 23, 45, 48; if an angle formed by the correct traveling direction and the traveling direction of the host vehicle is larger than or equal to the predetermined angle, it is determined as wrong-way-driving; notifying a passenger of the host vehicle that the host vehicle is traveling in a wrong direction on a one-way road).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Nakamura’s notification to a passenger on a host vehicle in case of traveling in a wrong direction (Nakamura: Para. 23, 45, 48) into Wang’s notification to the user for potential traffic violations (Wang: Para. 60) in order to suppress wrong way driving of a one-way road  at a low cost(Nakamura: Para. 23, 48).
Regarding claim 2, Wang teaches the information processing method according to claim 1, wherein the acquiring includes acquiring the condition that is likely to cause a traffic violation when the vehicle is traveling toward the relevant site (Wang: Para. 17, 60; fog or accident can be cleared prior the original dynamic geo-fence settings, or construction work on an area can last longer than originally planned; when a vehicle enters or leaves a dynamic geo-fence, an audio alert shall be played to the driver).
Regarding claim 3, Wang teaches the information processing method according to claim 1, further comprising: acquiring vehicle information on a plurality of vehicles that have caused a traffic violation, driver information on the plurality of vehicles, and information on a surrounding environment of the plurality of vehicles (Wang: Para. 89; collect information from vehicles and communicate with a number of government regulatory bodies including law enforcement agencies about potential law violations); deriving sites and conditions in which the plurality of vehicles caused a traffic violation, based on the information acquired in the acquiring of information (Wang: Para. 17, 60, 131; provide a reason for a potential traffic violation and/or a recommendation for avoiding the potential traffic violation applicable to a user based on the user's type during the user's approach to an intended location; detect traffic regulation violations, including speeding, vehicles going through a red traffic light); and extracting, from a plurality of sites and conditions derived in the deriving, the relevant site and the condition that is likely to cause a traffic violation (Wang: Para. 15, 17, 58; crowdsource new traffic data from any of a plurality of users through remote computing devices; query 304 different data sets within database 106 (e.g., any historical citation information currently available, the user's identified location and present time, and/or any administrative notices or temporary notices applicable to the user type of the user, present location, and present time, etc.); provide a reason for a potential traffic violation and/or a recommendation for avoiding the potential traffic violation applicable to a user based on the user's type during the user's approach to an intended location).
Regarding claim 4, Wang teaches the information processing method according to claim 1, wherein the condition that is likely to cause a traffic violation includes at least one of a route traveled by the vehicle before the relevant site, a speed of the vehicle at the relevant site, a weather at the relevant site, a time zone in which the vehicle traveled at the relevant site, a history of driving by the driver, an age of the driver, a place of birth of the driver, and the number of times that the driver traveled at the relevant site (Wang: Para. 58, 60; weather related information, where weather patterns or conditions could have an effect on traffic rules and regulations or potential violations thereof).
Regarding claim 5, Wang teaches an information processing device comprising: a processor configured to: acquire a condition that is likely to cause a traffic violation of excessive speed, stop sign violation, ignoring of a traffic light, or reverse run, the condition being derived for a relevant site where the traffic violation occurred in the past (Wang: Para. 15, 58, 60, 131; crowdsource new traffic data from any of a plurality of users through remote computing devices; any historical citation information currently available, the user's identified location and present time; detect traffic regulation violations, including speeding, vehicles going through a red traffic light); and determine the condition is likely to cause the traffic violation of excessive speed, the stop sign violation, the ignoring of the traffic light, or the reverse run based on the acquired condition derived for the relevant site (Wang: Para. 17, 60, 131; provide a reason for a potential traffic violation and/or a recommendation for avoiding the potential traffic violation applicable to a user based on the user's type during the user's approach to an intended location; detect traffic regulation violations, including speeding, vehicles going through a red traffic light); and -3-Application No. 16/293,989 communicate alert information before the relevant site is arrived at, when a traveling situation and/or a driver of a vehicle traveling toward the relevant site meets the condition that is likely to cause the traffic violation, the condition being acquired by the processor (Wang: Para. 0116, Fig. 6; send the alert to a mobile device when it indicates the mobile device is traveling towards a location with potential or previous violations and also sends alerts in advance within a preset and/or predetermined distance). 
Wang doesn’t explicitly teach wherein, when the traffic violation is excessive speed, stop sign violation, or ignoring of the traffic light, even if the traveling situation and/or the driver of the vehicle traveling toward the relevant site meets the condition that is likely to cause the traffic violation, the processor does not communicate the alert information if the vehicle has not caused the traffic violation during a travel of a predetermined distance or greater as far as a current position.
However, Wang is deemed to disclose an equivalent teaching. Wang provides customization for how or when an alert is sent (Wang: Para. 57). The alert would not be displayed if the user travels the same area as a daily commute (Wang: Para. 67) which is an example of an alert not being sent even though the site meets the condition for an alert. Wang includes grouping of high risk or low risk drivers, where the low risk driver would not get all the alerts that a high risk driver would receive (Wang: Para. 98). The high risk drivers would be the drivers that have a significant history of traffic violations. The low risk driver group is a driver that has not caused a traffic violation recently, thus would not see the alert. The low risk driver would not have caused a traffic violation a range before the alert site, therefore would not receive the alert.
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have not send an alert for the vehicle that hasn’t committed a traffic violation for a predetermined distance from the current position in order to notify of a potential traffic violation based on the user location and user particular traffic data (Wang: Para. 14).
Wang doesn’t explicitly teach when the traffic violation is reverse run, if the traveling situation and/or the driver of the vehicle traveling toward the relevant site meets the condition that is likely to cause the traffic violation, the alert information is communicated, regardless of whether the vehicle has caused the traffic violation or not during a travel of a predetermined distance or greater as far as a current position.
However Nakamura, in the same field of endeavor, teaches when the traffic violation is reverse run, if the traveling situation and/or the driver of the vehicle traveling toward the relevant site meets the condition that is likely to cause the traffic violation, the alert information is communicated, regardless of whether the vehicle has caused the traffic violation or not during a travel of a predetermined distance or greater as far as a current position (Nakamura: Para. 23, 45, 48; if an angle formed by the correct traveling direction and the traveling direction of the host vehicle is larger than or equal to the predetermined angle, it is determined as wrong-way-driving; notifying a passenger of the host vehicle that the host vehicle is traveling in a wrong direction on a one-way road).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Nakamura’s notification to a passenger on a host vehicle in case of traveling in a wrong direction (Nakamura: Para. 23, 45, 48) into Wang’s notification to the user for potential traffic violations (Wang: Para. 60) in order to suppress wrong way driving of a one-way road  at a low cost(Nakamura: Para. 23, 48).
Regarding claim 6, Wang doesn’t explicitly teach wherein the condition that is likely to cause a traffic violation includes a route traveled by the vehicle before the relevant site.
However Nakamura, in the same field of endeavor, teaches wherein the condition that is likely to cause a traffic violation includes a route traveled by the vehicle before the relevant site (Nakamura: Para. 23; a driver may erroneously recognize the connection road as the connection road after an action such as taking a break at the rest facility, and drive on the connection road at a high speed in the opposite direction to the one-way direction).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Nakamura’s notification to a passenger on a host vehicle in case of traveling in a wrong direction (Nakamura: Para. 23, 45, 48) into Wang’s notification to the user for potential traffic violations (Wang: Para. 60) in order to suppress wrong way driving of a one-way road  at a low cost(Nakamura: Para. 23, 48).
Regarding claim 7, Wang doesn’t explicitly teach wherein the condition that is likely to cause a traffic violation includes a route traveled by the vehicle before the relevant site.
However Nakamura, in the same field of endeavor, teaches wherein the condition that is likely to cause a traffic violation includes a route traveled by the vehicle before the relevant site (Nakamura: Para. 23; a driver may erroneously recognize the connection road as the connection road after an action such as taking a break at the rest facility, and drive on the connection road at a high speed in the opposite direction to the one-way direction).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Nakamura’s notification to a passenger on a host vehicle in case of traveling in a wrong direction (Nakamura: Para. 23, 45, 48) into Wang’s notification to the user for potential traffic violations (Wang: Para. 60) in order to suppress wrong way driving of a one-way road  at a low cost(Nakamura: Para. 23, 48).

Response to Arguments
Applicant’s arguments with respect to claims 1-5 have been considered, but are not persuasive. 
Applicant argues that "when the traffic violation is excessive speed, stop sign violation, or ignoring of a traffic light, even if the traveling situation and/or the driver of the vehicle traveling toward the relevant site meets the condition that is likely to cause the traffic violation, the alert information is not communicated if the vehicle has not caused the traffic violation during a travel of a predetermined distance or greater as far as a current position" and "when the traffic violation is reverse run, if the traveling situation and/or the driver of the vehicle traveling toward the relevant site meets the condition that is likely to cause the traffic violation, the alert information is communicated, regardless of whether the vehicle has caused the traffic violation or not during a travel of a predetermined distance or greater as far as a current position" are not taught by the prior art.
In response to the applicant’s argument above, prior art Wang is used to rejected claim limitation "when the traffic violation is excessive speed, stop sign violation, or ignoring of a traffic light, even if the traveling situation and/or the driver of the vehicle traveling toward the relevant site meets the condition that is likely to cause the traffic violation, the alert information is not communicated if the vehicle has not caused the traffic violation during a travel of a predetermined distance or greater as far as a current position". The newly added prior art Nakamura is used to rejected "when the traffic violation is reverse run, if the traveling situation and/or the driver of the vehicle traveling toward the relevant site meets the condition that is likely to cause the traffic violation, the alert information is communicated, regardless of whether the vehicle has caused the traffic violation or not during a travel of a predetermined distance or greater as far as a current position". Wang does not teach both limitations, but Wang in view of Nakamura does teach both limitations. 
Applicant next argues that “Wang does not even mention a reverse run condition, much less sense such condition and provide the alerts to a vehicle regardless of whether the vehicle has cause the traffic violation or note, as required by the amended claims.”
In response to the applicant’s argument above, where Wang doesn’t include a traffic violation that is a reverse run, Nakamura includes a wrong way driving determining unit, to determine a reverse run through an angle determination equal to or predetermined angle and a notification to the driver of a reverse run (Nakamura: Para. 23, 45, 48). Both Wang and Nakamura are in the field of driver notification due to a traffic violations and it would be obvious to combine Wang and Nakamura to notify the driver of potential traffic violations (Nakamura: Para. 23, 45, 48).
Applicant next argues that "when the traffic violation is excessive speed, stop sign violation, or ignoring of a traffic light, even if the traveling situation and/or the driver of the vehicle traveling toward the relevant site meets the condition that is likely to cause the traffic violation, the alert information is not communicated if the vehicle has not caused the traffic violation during a travel of a predetermined distance or greater as far as a current position".
In response to the applicant’s argument above, Wang includes user customization that often travels the same area each day and not displaying certain notifications because the user may be familiar with the traffic rules (Wang: Para. 57, 67, 98). The limitation includes optional language of a traffic violation is excessive speed, stop sign violation, or ignoring of the traffic light. Wang includes detecting traffic regulation violations such as speed and going through a red traffic light (Wang: Para. 131). Wang includes two of the options claimed by the applicant.
Applicant next argues that “claims 6 and 7 are newly added dependent claims and are patentable for the same reasons as claims 1 and 5 and also because these claims recite additional features not taught by the cited art”.
In response to the applicant’s argument above, newly added claims 6  and 7 are rejected by newly cited prior art Nakamura.
The applicant’s arguments have failed to point out the distinguishing characteristics of the amended claim language over the prior art. For the above reasons, Wang’s potential traffic violations in view of Nakamura’s wrong way notification reads on the applicant’s Toyoda’s steering feedback reads on the applicant’s information processing method. The rejection is maintained. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vose et al. US Patent Number 10,417,914 B1 teaches accident prediction notification.
Olsen et al. US Publication Number 2019/0228654 A1 teaches dynamic geofence.
Kim et al. US Publication Number 2018/0043901 A1 teaches medical notification.
Herz et al. US Publication Number 8,799,461 B2 teaches adjustable driver notification threshold.
Wang US Publication Number 2018/0174446 A1 teaches method for traffic violation avoidance.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571)272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.E.L./Examiner, Art Unit 3663


/ADAM D TISSOT/Primary Examiner, Art Unit 3663